Citation Nr: 1143326	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  06-15 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for malignant fibrous histiocytoma, recurrent, status post left upper arm amputation, including on the basis of exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1946 to January 1948.  Those dates are verified.  As noted in a July 2005 "Report of Contact," the Veteran stated that his prior service was as a Merchant Marine and not in the country of Japan.  It was acknowledged that this "prior" service was not relevant to the claim.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2005 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

A Travel Board hearing was held in September 2007 before the undersigned Veterans Law Judge, sitting in St. Louis, Missouri.  A copy of the transcript of that hearing is of record.  Subsequently, in December 2007, the Board remanded the claim for additional evidentiary development.  It has now been returned for further appellate consideration.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).


FINDINGS OF FACT

1.  The Veteran was exposed to ionizing radiation during active military service, based upon his presence in the Hiroshima area of Japan in 1947.  

2.  The Veteran has been treated for malignant fibrous histiocytoma, recurrent, status post left upper arm amputation.  

3.  The Veteran's skin cancer, diagnosed as malignant fibrous histiocytoma, recurrent, status post left upper arm amputation, was not shown during service, or within a year following discharge from service, and the preponderance of the evidence demonstrates that the Veteran's skin cancer was not caused by his exposure to ionizing radiation in service, and is not otherwise related to service.  


CONCLUSION OF LAW

Skin cancer, diagnosed as malignant fibrous histiocytoma, recurrent, status post left upper arm amputation, was not incurred in or aggravated by service, nor may it be presumed to have been incurred in service, including as a result of exposure to ionizing radiation in service.  38 U.S.C.A. §§ 1110, 1112(c), 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309(d), 3.311 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO (to include letters in July 2005, December 2007, August 2008, and February 2009) specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements from the Veteran and his representative.  

At his hearing, the Veteran testified that there were additional pertinent treatment records relevant to his claim.  When subsequently asked to provide the necessary forms to request obtainment of these records, he did not respond.  Moreover, it is noted that the claims file includes numerous treatment records from another private hospital regarding the Veteran's initial treatment for recurrent fibrous histiocytoma of the left arm.  

It is also noted that the National Personnel Records Center (NPRC) reported that the Veteran's service treatment records (STRs) were unavailable and were presumed destroyed in a fire at NPRC in 1973 and that no other records were available.  The Board recognizes that it has a heightened obligation to assist the Veteran in the development of this case, and to explain findings and conclusions, as well as carefully consider the benefits of the doubt rule when records in the possession of the government are presumed to have been destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the Court has also held that there is no presumption, either in favor of the claimant or against VA, arising from missing records.  Cromer v. Nicholson, 19 Vet. App. 215 (2005) (the Court decline to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases.)  Under these circumstances, it is concluded by the Board that further efforts to obtain these records would be futile.  See 38 U.S.C.A. § 5103A(b)(3) (West Supp. 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(2) (2011).  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the December 2007, August 2008, and February 2009 VCAA letters mentioned above.  

It therefore appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative have identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  Accordingly, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal and, for the reasons expressed above, finds that the development of the claim has been consistent with the provisions of the VCAA.  The appellant has been provided every opportunity to submit evidence and argument in support of his claim and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the claimant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claim.  Accordingly, the Board will proceed to a decision on the merits.

Service Connection - In General

The Veteran seeks service connection for skin cancer, primarily diagnosed as malignant fibrous histiocytoma, recurrent, status post left upper arm amputation.  He alleges that following his basic training, he was stationed in Yokohoma, Japan.  During the course of his duties, he stated that once or twice per month, for approximately 6 months, he was required to go to Hiroshima in his capacity as a heavy equipment engineer to move metal containers from the shore onto barges.  He stated that these days were typically 8 to 10 hours in length.  He alleges that as a result of his exposure to dust and the metal containers that had been exposed to radiation, he experienced significant stomach pain, high fevers, and nausea.  He did not recall a specific diagnosis.  (See, e.g. his July 2005 VA FORM PRAIS, "Radiation Risk Activity Information Sheet."  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  Service connection may also be awarded for certain disabilities, such as malignant tumors, which manifest to a compensable degree within a year of service separation.  38 U.S.C.A. §§ 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011).  

Background and Analysis

The Board notes as an initial matter that the Veteran's service and immediately post-service medical records are negative for any complaints or symptoms of or treatment for skin cancer (malignant fibrous histiocytoma) during military service or within a year thereafter.  The Veteran's skin cancer was first diagnosed in the 1990s, many years after service.  Furthermore, the Veteran does not contend onset of such a disability during military service or within a year thereafter.  Thus, service connection on a direct or chronic disease presumptive basis for skin cancer must be denied, as such a disability was not incurred in or aggravated by active military service.  Rather, the question that must be addressed is whether the Veteran developed skin cancer many years after service as a result of ionizing radiation exposure during military service.  

As noted above, the Veteran contends that his recurrent malignant fibrous histiocytoma, with resultant left upper arm amputation, is due to his exposure to ionizing radiation during military service.  Service records confirm the Veteran served during the occupation of Japan, and was present in the Hiroshima, Japan, area on several occasions in 1947.  The term "occupation of Hiroshima or Nagasaki, Japan by United States forces" means official military duties within 10 miles of the city limits of either Hiroshima or Nagasaki, Japan, which were required to perform or support military occupation functions such as occupation of territory, control of the population, stabilization of the government, demilitarization of the Japanese military, rehabilitation of the infrastructure or deactivation and conversion of war plants or materials.  38 C.F.R. § 3.309(d)(3)(i), (d)(3)(ii)(A) & (B, (vi) (2011).  

For Veterans who were exposed to ionizing radiation during service, service connection for a condition that is claimed to be attributable to such exposure may be established in one of three different ways.  First, certain types of cancer are presumptively service-connected for radiation-exposed veterans.  38 U.S.C.A. § 1112(c) (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(d) (2011).  A "radiation-exposed" veteran is one who participated in a radiation-risk activity.  While the Veteran in the present case does not have confirmed participation in a radiation-risk activity, the Board requested in a December 2007 remand decision that he be considered a "radiation-exposed" veteran based on his alleged inservice experiences in the area in 1946 and 1947.  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.  Second, 38 C.F.R. § 3.311(b) provides a list of radiogenic diseases that will be service connected, provided that certain conditions specified in that regulation are met.  Some of the listed radiogenic diseases, including various listed forms of cancer, under 38 C.F.R. § 3.311(b)(2), found 5 years or more after service in an ionizing radiation-exposed veteran, may be service-connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service or if they are otherwise linked medically to ionizing radiation exposure while in service.  Third, service connection may also be established by the submission of competent evidence showing that the disease was incurred during or aggravated by service.  See Combee v. Brown, 34 F.3d 1039, 1045 (Fed. Cir. 1994). 

Diseases presumptively service connected for radiation-exposed veterans under the provisions of 38 C.F.R. § 3.309(d)(2) include several forms of cancer, but not skin cancer.  Nevertheless, if a Veteran does not suffer from one of the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the claim of a radiation-exposed veteran must still be considered under the special development procedures provided in 38 C.F.R. § 3.311 if the claimant suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  The term "radiogenic disease" means a disease that may be induced by ionizing radiation and includes skin cancer.  38 C.F.R. § 3.311(b)(2) (2011).  

38 C.F.R. § 3.311 also provides instruction on the development of claims based on exposure to ionizing radiation, and does not refer to any other types of radiation exposure.  Section 3.311(a) calls for the development of a dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumption period specified in either 38 C.F.R. § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.  

Pursuant to 38 C.F.R. § 3.311, the RO requested, upon receipt of the Veteran's claim, reconstructed dose estimates of his radiation exposure and submitted this information to the Director of Compensation and Pension Service (C&P), who obtained an expert medical opinion from VA's Director of Radiation and Physical Exposures.  

The first reconstructed dose estimate request was made in late 2009.  In September 2009 the Defense Nuclear Agency (now the Defense Threat Reduction Agency (DTRA)) noted that since the Veteran's enlistment in military service was after July 1, 1946, this precluded him from consideration as a member of the American occupation of Hiroshima or Nagasaki, as defined in 38 C.F.R. § 3.309 (2011).  

Another request was made and in a December 2009 response from the DTRA, it was noted that while Army records did not confirm that the Veteran participated as a member of the American occupation forces in Japan following World War II, , a radiation dose estimate was prepared that assumed that the Veteran was present in the Hiroshima area of Japan on several occasions from January through September 1947.  It was further noted that this was accomplished as directed by the Board in a 2007 remand decision.  The report reflects that the scenario provides a description of the Veteran's hypothetical participation activities based on available service military records and his recollections and statements.  It was noted that the dose reconstruction applied to the Veteran's scenario originated from the report Radiation Dose Reconstruction: U.S. Occupation Forces in Hiroshima and Nagasaki, Japan, 1945-1946 (DNA 5512F).  It was also reported that the dose reconstruction was the worst case assumption for the Veteran's scenario.  

The estimated dose radiation exposure was gamma radiation doses of 0.013 to 0.038 rem and total skin dose beta plus gamma as 0.053 to 0.160 rem.  This information was sent to the Director of Compensation and Pension Service, who, in turn, sent the information to the Director, Radiation and Physical Exposures.  In a January 2011 Memorandum, it was noted that the dose exposure supplied by DTRA was calculated to show a 99th percentile value for the probability of causation of 0.35%.  A medical opinion was provided showing that it was unlikely that the Veteran's malignant fibrous histiocytoma, recurrent, status post left upper arm amputation, was due to ionizing radiation exposure while he was in the military.  

Addressing the merits of the claim, the Board finds the preponderance of the competent evidence to be against an award of service connection for malignant fibrous histiocytoma, recurrent, with left upper arm amputation.  In the requested opinion of record from the Director of Radiation and Physical Exposures, it was concluded that there is no reasonable possibility that the Veteran's skin cancer resulted from his exposure to radiation during service.  Moreover, it is noted that this dose estimate was based on allegations of exposure in 1947 and not actually during those dates that exposure is conceded pursuant to 3.309 (2011).  Although sympathetic to the Veteran, the Board nonetheless finds that the development undertaken in this case provides an adequate basis on which to make a determination in this case.  The Board finds no defect in the steps taken by VA to ensure that all required development was properly undertaken in this case.  The Board relies upon opinions from qualified professionals, based on data obtained from DTRA.  

As noted above, the development required by regulation in this case has been adequately completed.  In sum, for radiation exposed veterans with cancer, 38 C.F.R. § 3.311 requires VA to obtain a dose estimate from DTRA, and refer the results to the Director of C&P, who then makes a determination as to whether a medical opinion is requested from the Under Secretary for Health.  In this case, an opinion was obtained regarding the likelihood that the Veteran's ionizing radiation exposure resulted in his cancer.  Moreover, the opinion obtained was that it was extremely unlikely that the Veteran's skin cancer was the result of ionizing radiation exposure during service.  

There is no opinion to the contrary within the record, other than the Veteran's own opinion that his development of skin cancer is related to exposure to radiation during his military service.  As a layperson, however, the Veteran is not capable of making medical conclusions; thus, his statements regarding causation are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  It is true that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Id; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Carcinomas, however, are complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  

In conclusion, there is no evidence of record showing that the Veteran developed skin cancer, diagnosed as malignant fibrous histiocytoma, recurrent, status post left upper arm amputation, during service or within a year thereafter; and, the competent medical evidence of record does not show that it is at least as likely as not (a 50 percent or higher likelihood) that the Veteran's skin cancer was caused by in-service radiation exposure.  In light of the foregoing, the preponderance of the evidence is against the claim of service connection for skin cancer, and his claim must be denied.  As a preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for malignant fibrous histiocytoma, recurrent, status post left upper arm amputation, including on the basis of exposure to ionizing radiation, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


